   Case 1:19-cv-01462-LPS Document 1 Filed 08/05/19 Page 1 of 13 PageID #: 1



                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF DELAWARE

 Terrell Bailey, individually and on behalf of
                                                            C.A. No.
 all others similarly situated,
                                     Plaintiff,
                                                            CLASS ACTION COMPLAINT

                                                            JURY TRIAL DEMANDED




         -v.-
 National Credit Adjusters L.L.C.,
 and John Does 1-25.


                         Defendant(s).

                                          COMPLAINT

       Plaintiff Terrell Bailey (hereinafter, “Plaintiff”), brings this Class Action Complaint by and

through his attorneys, Garibian Law Offices, P.C. against Defendant National Credit Adjusters

L.L.C. (hereinafter “Defendant NCA”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                                         INTRODUCTION

       1.       Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”)

   in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

   concerned that "abusive debt collection practices contribute to the number of personal

   bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."


                                                  1
Case 1:19-cv-01462-LPS Document 1 Filed 08/05/19 Page 2 of 13 PageID #: 2



Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

"'the effective collection of debts" does not require "misrepresentation or other abusive debt

collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the FDCPA was not only to eliminate

abusive debt collection practices, but also to "insure that those debt collectors who refrain from

using abusive debt collection practices are not competitively disadvantaged." 15 U.S.C §

1692(e). “After determining that the existing consumer protection laws were inadequate.” (Id.

§ 1692(b)), Congress gave consumers a private cause of action against debt collectors who fail

to comply with the FDCPA. Id. § 1692k.

                             JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as this

is where a substantial part of the events or omissions giving rise to the claim occurred.

                              NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Delaware consumers under

§1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.

                                          PARTIES

   7.      Plaintiff is a resident of the State of Delaware, County of New Castle, residing at

709 Adams Drive, Apt. B. Newark, DE 19711.




                                              2
Case 1:19-cv-01462-LPS Document 1 Filed 08/05/19 Page 3 of 13 PageID #: 3



   8.       Defendant NCA is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 327 W 4th St., Hutchinson, KS 67504

and may be served with process upon the Corporation Service Company, its registered agent

for service of process at Corporation Service Company, 251 Little Falls Drive, Wilmington,

DE 19808.

   9.       Upon information and belief, Defendant NCA is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.      John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery

and should be made parties to this action.

                                CLASS ALLEGATIONS

   11.      Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.      The Class consists of:

            a. all individuals with addresses in the State of Delaware;

            b. to whom Defendant NCA sent an initial collection letter attempting to collect a

               consumer debt;

            c. that deceives the consumer by omitting the complete and accurate requirement

               that every part of a consumer’s dispute of a debt must be in writing, as provided

               for under §1692g (the “G-Notice”);

            d. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (21) days after the filing of this action.




                                              3
Case 1:19-cv-01462-LPS Document 1 Filed 08/05/19 Page 4 of 13 PageID #: 4



    13.     The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

    14.     Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

    15.     There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal

issue is whether the Defendants’ written communications to consumers, in the forms attached

as Exhibit A, violate 15 U.S.C. §§ 1692e & 1692g.

    16.     Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither Plaintiff nor his

attorneys have any interests, which might cause them not to vigorously pursue this action.

    17.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is

a well-defined community interest in the litigation:

            a. Numerosity: Plaintiff is informed and believes, and on that basis alleges, that

                the Plaintiff Class defined above is so numerous that joinder of all members

                would be impractical.




                                               4
Case 1:19-cv-01462-LPS Document 1 Filed 08/05/19 Page 5 of 13 PageID #: 5



           b. Common Questions Predominate: Common questions of law and fact exist

              as to all members of the Plaintiff Class and those questions predominate over

              any questions or issues involving only individual class members. The principal

              issue is whether the Defendant’s written communications to consumers, in the

              forms attached as Exhibit A violate 15 U.S.C. §§ 1692e and 1692g.

           c. Typicality: Plaintiff’s claims are typical of the claims of the class members.

              Plaintiff and all members of the Plaintiff Class have claims arising out of the

              Defendants’ common uniform course of conduct complained of herein.

           d. Adequacy: Plaintiff will fairly and adequately protect the interests of the class

              members insofar as Plaintiff has no interests that are adverse to the absent class

              members. Plaintiff is committed to vigorously litigating this matter. Plaintiff

              has also retained counsel experienced in handling consumer lawsuits, complex

              legal issues, and class actions. Neither Plaintiff nor his counsel have any

              interests which might cause them not to vigorously pursue the instant class

              action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

              and efficient adjudication of this controversy because individual joinder of all

              members would be impracticable. Class action treatment will permit a large

              number of similarly situated persons to prosecute their common claims in a

              single forum efficiently and without unnecessary duplication of effort and

              expense that individual actions would engender.

   18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff




                                            5
Case 1:19-cv-01462-LPS Document 1 Filed 08/05/19 Page 6 of 13 PageID #: 6



Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).

                              FACTUAL ALLEGATIONS

   20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   21.     Some time prior to September 21, 2018, an obligation was allegedly incurred to

Total Visa (“Total Visa Obligation”).

   22.     The Total Visa Obligation arose out of a transaction in which money, property,

insurance or services which were the subject of the transactions were primarily for personal,

family or household purposes.

   23.     The alleged Total Visa Obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

   24.     Total Visa is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

   25.     Defendant NCA, a debt collector, was collecting the Total Visa Obligation.

   26.     Defendants collect and attempt to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the mail,

telephone and internet.




                                             6
Case 1:19-cv-01462-LPS Document 1 Filed 08/05/19 Page 7 of 13 PageID #: 7



                          Violation – September 21, 2018 Collection Letter

    27.     On or about September 21, 2018, Defendant NCA sent Plaintiff an initial contact

notice (the “Letter”) regarding the alleged debt owed. A true and accurate copy of the Letter is

attached as Exhibit A.

    28.     When a debt collector solicits payment from a consumer, it must, within five days

of an initial communication send the consumer a written notice containing:

    (1) the amount of the debt;

    (2) the name of the creditor to whom the debt is owed;

    (3) a statement that unless the consumer, within thirty days after receipt of the notice,

    disputes the validity of the debt, or any portion thereof, the debt will be assumed to be

    valid by the debt collector;

    (4) a statement that if the consumer notifies the debt collector in writing within the thirty-

    day period that the debt, or any portion thereof, is disputed, the debt collector will obtain

    verification of the debt or a copy of the judgment against the consumer and a copy of

    such verification or judgment will be mailed to the consumer by the debt collector; and

    (5) a statement that, upon the consumer's written request within the thirty-day period, the

    debt collector will provide the consumer with the name and address of the original

    creditor, if different from the current creditor. 15 U.S.C. § 1692g(a).

    29.     The FDCPA further provides that ''if the consumer notifies the debt collector in

writing within the thirty day period . . . that the debt, or any portion thereof, is

disputed . . . the debt collector shall cease collection . . . until the debt collector obtains

verification of the debt . . . and a copy of such verification is mailed to the consumer by the

debt collector.'' 15 U.S.C. § 1692g(b).




                                                7
Case 1:19-cv-01462-LPS Document 1 Filed 08/05/19 Page 8 of 13 PageID #: 8



    30.       Specifically, with regard to section 1692g(a)(3), the Third Circuit has made clear that

“any dispute, to be effective, must be in writing.” Graziano v. Harrison, 950 F.2d 107, 112 (3d

Cir. 1991).

    31.       Thus, within the Third Circuit, a debt collector’s written disclosure must convey the

requirement that a consumer must dispute a debt in writing under §1692g(a)(3).

    32.       [I]n order to comply with the requirements of § 1692g, more is required than the mere

inclusion of the statutory debt validation notice in the debt collection letter—the required notice

must also be conveyed effectively to the debtor.” Wilson v. Quadramed Corp., 225 F.3d 350, 354

(3d Cir. 2000), as amended (Sept. 7, 2000) (citations omitted). A debt collector violates the

FDCPA when a validation notice is “overshadowed” or “contradicted by other portions of the

communication. Id. at 111; Wilson, 225 F.3d at 354.

    33.       The Letter does not meet the requirements of the FDCPA, as interpreted by the

Third Circuit, because it falsely omitted the requirement of the “G Notice” in the first sentence

by leaving out the requirement that a consumer must dispute in writing.

    34.       In omitting the writing requirement, Defendants falsely communicated the

consumer’s requirements under the FDCPA.

    35.       Furthermore, the second sentence of the “G Notice” begins: “If” you notify us in

writing..., implying that the writing requirement is voluntary. When coupled with the failure

of the first sentence to contain any mention of the word “writing,” the least sophisticated

consumer would be confused as to what the actual requirements were for properly disputing

the debt.

    36.       Pursuant to section 1692g(a)(3), the Third Circuit has made clear that “any dispute,

to be effective, must be in writing.” Graziano v. Harrison, 950 F.2d 107, 112 (3d Cir. 1991).




                                                 8
Case 1:19-cv-01462-LPS Document 1 Filed 08/05/19 Page 9 of 13 PageID #: 9



Thus, a written disclosure that fails to convey the requirement that a consumer must dispute a

debt in writing falls afoul of the FDCPA’s requirements.

    37.     “Thus, [the defendant’s] validation notice does not provide a clear directive to the

debtor that a dispute must be in writing…The only information presented to the least

sophisticated debtor to determine whether the debt must be disputed in writing is the validation

notice. Because the validation notice does not expressly state that the debtor must dispute

the debt in writing, the notice can reasonably be interpreted to allow a debtor to dispute

the debt either orally or in writing.” Durnell v. Stoneleigh Recovery Assocs., LLC, 2019 U.S.

Dist. LEXIS 2270, *8-9, 2019 WL 121197 (E.D. Pa., Jan. 7, 2019) (emphasis added).

    38.     “Merely tracking the statutory language is insufficient to comply with Section

1692g—the validation notice ‘must also be conveyed effectively to the debtor.’ In the second

sentence containing the (a)(4) notice, [Defendant] informed [Plaintiff] what information [it]

can obtain “if” [it] disputes the debt in writing: ‘If you notify this office in writing within 30

days after receiving this notice that you dispute the validity of this debt, or any portion thereof,

this office will obtain verification of the debt or obtain a copy of a judgment and mail you a

copy of such judgment or verification.’ The ‘least sophisticated debtor’ could reasonably

interpret this language to mean she can effectively dispute the debt orally.” Henry v.

Radius Global Sols., LLC, 2019 U.S. Dist. LEXIS 9006, *19, 2019 WL 266316 (E.D. Pa. , Jan.

18, 2019). (emphasis added).

    39.     This false and inaccurate portion of the Letter is misleading because it fails to

advise Plaintiff of the proper method for exercising his dispute and validation rights under the

FDCPA.




                                               9
Case 1:19-cv-01462-LPS Document 1 Filed 08/05/19 Page 10 of 13 PageID #: 10



    40.     Plaintiff sustained an informational injury as he was not fully apprised of the rights

 and responsibilities necessary to properly exercise the options under §1692g.

    41.     As a result of Defendants’ false statements, Plaintiff effectively waived his rights

 to this statutorily available information because he was not properly informed of the “G-

 Notice” requirements set forth in the FDCPA, as interpreted in the Third Circuit.

    42.     As a result of Defendants deceptive, misleading and false debt collection practices,

 Plaintiff has been damaged.

                                         COUNT I

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. §1692e et seq.

    43.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

 above herein with the same force and effect as if the same were set forth at length herein.

    44.     Defendants’ debt collection efforts attempted and/or directed towards Plaintiff

 violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

    45.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

 misleading representation or means in connection with the collection of any debt.

    46.     Defendants violated §1692e:

            a. As the Letter is open to more than one reasonable interpretation, at least one of

                which is inaccurate.

            b. By making a false and misleading representation in violation of §1692e(10).

    47.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

 conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages,

 costs and attorneys’ fees.




                                             10
Case 1:19-cv-01462-LPS Document 1 Filed 08/05/19 Page 11 of 13 PageID #: 11



                                         COUNT II

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. §1692g et seq.

    48.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

 above herein with the same force and effect as if the same were set forth at length herein.

    49.     Defendants’ debt collection efforts attempted and/or directed towards Plaintiff

 violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

    50.      Pursuant to 15 USC §1692g, a debt collector:

            Within five days after the initial communication with a consumer in connection

            with the collection of any debt, a debt collector shall, unless the following

            information is contained in the initial communication or the consumer has paid

            the debt, send the consumer a written notice containing –

                    1. The amount of the debt;

                    2. The name of the creditor to whom the debt is owed;

                    3. A statement that unless the consumer, within thirty days after

                        receipt of the notice, disputes the validity of the debt, or any

                        portion thereof, the debt will be assumed to be valid by the debt-

                        collector;

                    4. A statement that the consumer notifies the debt collector in

                        writing within thirty-day period that the debt, or any portion

                        thereof, is disputed, the debt collector will obtain verification of

                        the debt or a copy of a judgment against the consumer and a

                        copy of such verification or judgment will be mailed to the

                        consumer by the debt collector; and



                                              11
 Case 1:19-cv-01462-LPS Document 1 Filed 08/05/19 Page 12 of 13 PageID #: 12



                        5. A statement that, upon the consumer’s written request within the

                            thirty-day period, the debt collector will provide the consumer

                            with the name and address of the original creditor, if different

                            from the current creditor.

       51.       Defendants violated 15 U.S.C. §1692g, by falsely misstating the consumer’s rights

   by omitting the requirement that she must request validation and make any dispute of the debt

   in writing.

       52.       By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants

   conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages,

   costs and attorneys’ fees.

                                DEMAND FOR TRIAL BY JURY

       53.       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

   requests a trial by jury on all issues so triable.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Terrell Bailey, individually and on behalf of all others

similarly situated, demands judgment from Defendant NCA as follows:

       1.        Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Antranig Garibian, Esq. as Class Counsel;

       2.        Awarding Plaintiff and the Class statutory damages;

       3.        Awarding Plaintiff and the Class actual damages;

       4.        Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.        Awarding pre-judgment interest and post-judgment interest; and




                                                  12
Case 1:19-cv-01462-LPS Document 1 Filed 08/05/19 Page 13 of 13 PageID #: 13



    6.     Awarding Plaintiff and the Class such other and further relief as this Court may

 deem just and proper.

    Dated: August 5, 2019                      Respectfully Submitted,

                                        GARIBIAN LAW OFFICES, P.C.


                                        s/ Antranig Garibian
                                        Antranig Garibian, Esq. (Bar No. 4962)
                                        1010 N. Bancroft Pkwy, Suite 22
                                        Wilmington, DE 19805
                                        (302) 722-6885
                                        ag@garibianlaw.com
                                        Attorneys for Plaintiff Terrell Bailey




                                          13
